Citation Nr: 1601206	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a post-operative lumbar spine disorder to include injury residuals, degenerative disc disease, and laminectomy residuals (back disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel






INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1960 to November 1962.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which, in pertinent part, denied service connection for lumbar spine degenerative disc disease and laminectomy residuals.  In July 2012 and December 2014, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

With resolution of all reasonable doubt in his favor, the Veteran's back disability is related to his active service. 




CONCLUSION OF LAW

The criteria to establish service connection for a back disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran will wait no longer for this claim to be decided and the Board apologizes on behalf of the Department as a whole that it took 10 years to get to this point.  

The Veteran essentially asserts that he has experienced back problems during service and ever since service discharge.  The Veteran's service treatment records reflect back problems during his service.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In its December 2014 Remand, the Board determined that the "Veteran has reported a continuity of low back symptomatology since service" which "became more severe in the 1980s."  The Board directed that the Veteran should be scheduled for "an examination by a qualified examiner to determine the nature and etiology of any current low back disability."  The examiner was specifically instructed to "treat the Veteran's lay reports of continuity of symptomatology since service as credible."  This was in response to a July 2012 remand that found the same thing and requested another medical opinion, taking into account the Veteran's credible testimony, which did not occur.  

The Veteran was afforded the requested VA examination in February 2015.  The examination report states that the Veteran was diagnosed with lumbar spine degenerative disc disease.  The examiner noted that there was an "onset of low back pain in 1970's."  He opined that the Veteran, at "age 19[,] had [an] acute back strain injury in mil[itary] ser[vice] from which he recovered with no further back problem until 1970's after mil[itary] ser[vice] when he dev[eloped] deg[enerative] disc dis[ease]" and "this is not likely due to back strain 10 y[ea]rs prior."  The VA physician did not address the Veteran's credible "lay reports of continuity of symptomatology since service" and erroneously advanced that the Veteran had "no further back problem until 1970's after mil[itary] ser[vice]."  

It appears impossible to obtain a factually informed medical opinion in this case; however, the Board finds that the evidence of record is sufficient to decide the claim.  

Ultimately, the medical opinions of record repeatedly misstate or ignore the Veteran's symptom history, and therefore the opinions are based upon an inaccurate factual premise and of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). Thus, the opinion is not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  Moreover, the examiners did not address what intervening event could have happened to cause this his back problems in the time period between his service issues and the 1970s.  

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's back disability.  However, the Board has its doubts as to the efficacy of such a course, given the history of this case.  Nevertheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced back pain during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current back disability is productive of pain, which is consistent with his statements of back pain since service.  Thus, the Board finds that the Veteran's testimony that his diagnosed back disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented in-service back complaints, (3) the back treatment rendered in the 1970s, (4), the lack of any evidence of an intervening event and (5) his competent and credible history of relevant symptoms during and ever since service discharge.  Given the absence of any intervening injury, the evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service or is a progression of such.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The Board finds the evidence in this matter is in equipoise.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a back disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a back disability is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


